[Cite as State v. Harden, 2021-Ohio-600.]

                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




STATE OF OHIO,                                    :   APPEAL NO. C-190709
                                                      TRIAL NO. C19CRB-23003
      Plaintiff-Appellee,                         :

      vs.                                         :
                                                        O P I N I O N.
CODY L. HARDEN                                    :

      Defendant-Appellant.                        :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: March 5, 2021




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Ronald Springman,
Jr., Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Krista Gieske, Assistant
Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

       {¶1}   Defendant-appellant Cody Harden was convicted of unauthorized use

of a motor vehicle in violation of R.C. 2913.03(A). He has appealed, arguing in one

assignment of error that his conviction was based upon insufficient evidence and

against the manifest weight of the evidence. We overrule the sole assignment of error

and affirm the judgment of the trial court.

                               Factual Background


       {¶2}   Octavia Allen and Harden worked together. Allen testified that on

August 28, 2019, she loaned her car to Harden to “grab lunch.” She expected him to

return it by the end of their one-hour lunch break. Harden did not return to work

that day. Allen called the police and filed a report. She called and texted Harden,

with no reply. Two days later, on August 30, she received a phone call from Harden.

She testified that he told her that he had left the car in a T-Mobile parking lot “that

morning.”

       {¶3}   Sharonville Police Officer Christopher Wilson testified that he

investigated the police report filed by Allen. He talked with Harden over the phone

on August 30. Wilson testified that Harden admitted that he had driven Allen’s car,

and that he had parked it in the T-Mobile parking lot. Allen and Wilson retrieved the

keys and car from Harden’s brother in the T-Mobile parking lot. Allen testified that

the car was damaged, smelled like marijuana, and contained marijuana residue.

                           Sufficiency of the Evidence

       {¶4}   The test for determining the sufficiency of the evidence is whether

“after viewing the probative evidence and inferences reasonably drawn therefrom in


                                              2
                        OHIO FIRST DISTRICT COURT OF APPEALS



the light most favorable to the prosecution, any rational trier of fact could have found

all the essential elements of the offense beyond a reasonable doubt.”          State v.

MacDonald, 1st Dist. Hamilton No. C-180310, 2019-Ohio-3595, ¶ 12, quoting State

v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). It is a question

of law for the court to determine, the court is not to weigh the evidence. MacDonald

at ¶ 12.

           {¶5}   R.C. 2913.03(A) provides, “No person shall knowingly use or operate

an aircraft, motor vehicle, motorcycle, motorboat, or other motor-propelled vehicle

without the consent of the owner or person authorized to give consent.” Harden

argues that the state failed to prove that he “used” or “operated” Allen’s car. He cites

State v. Smith, 1st Dist. Hamilton No. C-170076, 2018-Ohio-927.

           {¶6}   In Smith, Lemons, the victim, gave Smith permission to move her car

to Smith’s mother’s house, where Smith was supposed to make repairs to the car. Id.

at ¶ 4. The relationship between Lemons and Smith deteriorated, and on November

3, 2016, Lemons revoked her permission and requested that Smith return the keys so

that she could retrieve the vehicle. Id. at ¶ 5. Smith failed to comply, and Lemons

filed a police report on November 10. Id. Smith then returned the car to Lemons on

November 16 or 17. Id.

           {¶7}   This court found that Lemons had revoked her permission on

November 3, and that any use of the car between November 3 and November 10

would have been without Lemons’s consent and in violation of R.C. 2913.03. Id. at ¶

9. However, the court further found:

      Viewing the evidence presented in the light most favorable to the

      prosecution, the record demonstrates that Smith had kept Lemons’s




                                               3
                       OHIO FIRST DISTRICT COURT OF APPEALS



      vehicle at his mother’s house from November 3 to November 10. There is

      no evidence that he operated the vehicle during this time, and there are

      no facts from which an inference can be drawn that he did. At most, the

      evidence demonstrated that Smith had possession and/or control of the

      vehicle.

Id.

       {¶8}      “The term ‘use’ is commonly defined as ‘[t]o employ for the

accomplishment of a purpose; to avail oneself of.’ ” Id. at ¶ 10, quoting Black’s Law

Dictionary 1776 (10th Ed.2014). “We cannot find that retaining possession of, or

having control over, a vehicle, without more, is sufficient to constitute use.” Smith at

¶ 11. The court held that there was insufficient evidence that Smith “used” the vehicle

after Lemon revoked her consent and reversed Smith’s conviction for unauthorized

use of a motor vehicle. Id. at ¶ 2.

       {¶9}      The present case is distinguishable from Smith. Between November 3

and November 10, the car sat in Smith’s mother’s garage. There was no evidence

that he used the car during that time.

       {¶10} Here, Allen gave Harden permission to use the vehicle, but only to

“grab lunch.” Allen testified that Harden told her that he had left the car in a T-

Mobile parking lot on the morning of August 30. Wilson testified that on August 30,

Harden told him that he parked the car at T-Mobile, that he still had the keys, and

that he would give the keys to his brother who would meet Allen at T-Mobile.

       {¶11} The state presented sufficient evidence that Harden used the car after

his permission to do so had terminated.




                                               4
                       OHIO FIRST DISTRICT COURT OF APPEALS


                         Manifest Weight of the Evidence


        {¶12} In reviewing a claim that a conviction is against the manifest weight of

the evidence, “we review the record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether the trier

of fact, in resolving conflicts in the evidence, ‘clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be overturned.’ ” Martin 20

Ohio App.3d at 175, 485 N.E.2d 717. Reversal of a conviction and a grant of a new

trial should only be done in “exceptional cases in which the evidence weighs heavily

against the conviction.” Id. “The trier of fact is in the best position to judge the

credibility of the witnesses and the weight to be given to the evidence presented.”

State v. Carson, 1st Dist. Hamilton No. C-180336, 2019-Ohio-4550, ¶ 16.

        {¶13} Harden did not testify or rebut the state’s evidence. There is nothing

indicating that the trier of fact clearly lost its way and created a manifest miscarriage

of justice.

                                       Conclusion

        {¶14} The sole assignment of error is overruled and the judgment of the trial

court is affirmed.

                                                                       Judgment affirmed.



BERGERON, P.J., and WINKLER, J., concur.



Please note:
        The court has recorded its own entry on the date of the release of this opinion.




                                                  5